IN THE SUPREME COURT OF MISSISSIPPI
                     NO. 96-CP-01322-SCT
CARL LEE JONES
v.
STATE OF MISSISSIPPI
DATE OF JUDGMENT:                                    10/17/1996
TRIAL JUDGE:                                         HON. JAMES E. GRAVES
COURT FROM WHICH APPEALED:                           HINDS COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                              PRO SE
ATTORNEY FOR APPELLEE:                               OFFICE OF THE ATTORNEY GENERAL
                                                     BY: JOHN R. HENRY, JR.
DISTRICT ATTORNEY:                                   ED J. PETERS
NATURE OF THE CASE:                                  CIVIL - POST CONVICTION RELIEF
DISPOSITION:                                         AFFIRMED - 09/09/1999
MOTION FOR REHEARING FILED:
MANDATE ISSUED:             09/30/99




      BEFORE PITTMAN, P.J., McRAE AND SMITH, JJ.
      SMITH, JUSTICE, FOR THE COURT:
¶1. This case comes to this Court on appeal of Carl Lee Jones from the denial of his motion for post-
conviction relief in the Hinds County Circuit Court. Jones raises issues of speedy trial, challenges his guilty
plea to alleged mental distress and also questions his being sentenced as an habitual offender. We find no
merit to these issues and affirm the trial court.

                                                    FACTS

¶2. Carl Lee Jones was indicted in the Circuit Court of Hinds County, Mississippi for the crime of burglary
of an inhabited dwelling. Jones pled guilty and was sentenced under Miss. Code Ann. § 99-19-81 (1994)
for having been previously convicted of grand larceny and burglary.

¶3. On August 1, 1994, Jones signed his Petition to Enter Plea of Guilty. By signing the petition, Jones
agreed that he was represented by counsel and acknowledged that he was accused of committing burglary
of an inhabited dwelling. Jones acknowledged that he was aware of his constitutional rights and understood
that pleading guilty to the offense charged he would waive all such rights. Jones stated that he was not under
the influence of drugs and not suffering from any mental disease; that his attorney had informed him of the
maximum punishment that could be imposed upon conviction of the offense charged. Further, Jones
admitted to having been previously convicted of grand larceny and business burglary in 1986. Jones was
then sentenced to 12 years without parole as an habitual offender.

¶4. Jones later filed Motions for Discovery and Petition for Production of Records prior to his filing of a
motion for post conviction relief. All requests were denied.

¶5. On May 10, 1996, and July 15, 1996, Jones filed his Motion to Vacate Judgment and Sentence in the
Circuit Court. Jones stated that he did not know he would be an habitual offender, and that if he knew he
was being indicted under the habitual offender statute, he would not have pled guilty in court. Further, Jones
alleged that his attorney was ineffective because he failed to advise him of the habitual offender statute under
which he was indicted. Additionally, Jones asserted that he was not an habitual offender and blamed his
attorney for allowing the prosecutor to indict him under Miss. Code Ann. § 99-19-81 knowing that he was
not an habitual offender. Jones, through his plea agreement was sentenced as an habitual offender and
sentenced accordingly. Jones's subsequent motion for post-conviction relief was denied by the trial court.
Aggrieved Jones raises the following issues on appeal:

      I. WHETHER THE CIRCUIT COURT ERRED IN DENYING AN EVIDENTIARY
      HEARING ON THE APPELLANT'S MOTION IN POST CONVICTION RELIEF ON
      THE ALLEGED GROUNDS:

      (A) THAT JONES WAS NOT INFORMED THAT HE WAS SUBJECT TO BEING
      SENTENCED AS AN HABITUAL OFFENDER;

      (B) THAT JONES WAS NOT LEGALLY ELIGIBLE TO BE SENTENCED AS AN
      HABITUAL OFFENDER;

      (C) THAT JONES'S ATTORNEY FAILED TO EXPLAIN TO JONES HIS ELIGIBILITY
      FOR SENTENCING AS AN HABITUAL OFFENDER;

      (D) THAT JONES'S STATUTORY RIGHT TO SPEEDY TRIAL WAS VIOLATED;

      (E) THAT JONES WAS UNDER THE INFLUENCE OF DRUGS AT THE TIME OF HIS
      PLEA OF GUILTY.


                                            LEGAL ANALYSIS

¶6. Jones argues that his constitutional rights attached when he was detained on June 30, 1993, and went to
trial 311 days later. Jones contends that the 270 day rule was violated. Jones asserts that the constitutional
right to a speedy trial attaches at the time a formal indictment is given. Jones contends that this Court should
grant him his constitutional right to dismiss his conviction and sentence of 12 years.

¶7. This Court has found that a guilty plea waives the right to a speedy trial, whether that right is of
constitutional or statutory origin. Rowe v. State, No. 98-CP-00060-SCT, 1999 WL 216847,*1 (Miss.,
Apr. 15, 1999); Anderson v. State, 577 So.2d 390, 391-92 (Miss. 1991).

¶8. In Anderson the Court stated:
      . . . [W]e have recognized that a valid guilty plea operates as a waiver of all non-jurisdictional rights or
      defects which are incident to trial. Ellzey v. State, 196 So.2d 889, 892 (Miss. 1967). We have
      generally included in this class "those [rights] secured by the Fifth, Sixth and Fourteenth Amendments
      to the Constitution of the United States, as well as those comparable rights secured by Sections 14 and
      26, Article 3, of the Mississippi Constitution of 1890." Sanders v. State, 440 So.2d 278, 283 (Miss.
      1983); see also Jefferson v. State, 556 So.2d 1016, 1019 (Miss. 1989). We take this opportunity to
      specifically include in that class of waivable or forfeitable rights the right to a speedy trial, whether of
      constitutional or statutory origin.


Anderson, 577 So.2d at 391-92. Jones pled guilty to the offense and thereby waived his right to a speedy
trial.

¶9. Jones argues that he was taking medicine for being diagnosed as a paranoid schizophrenic at the time of
his guilty plea. Jones contends that his attorney and the prosecutor had full knowledge that he was taking
medication for paranoid schizophrenia. For this reason, Jones argues that this Court should not accept his
guilty plea.

¶10. Jones offers nothing to support his claim that he was on medication at the time of his guilty plea. In his
"Petition to Enter Plea of Guilty" Jones asserted that he was not under the influence of any drugs, alcohol,
nor suffering from any mental disease. Additionally, on the morning of trial, Jones pled guilty and both he
and his attorney responded to questioning to the effect that Jones was not under the influence of drugs or
alcohol. Therefore, without any support for his alleged mental diagnosis, Jones's plea of guilty should stand.
This issue is meritless.

¶11. Jones next argues that he was not informed that he was subject to being sentenced as an habitual
offender, nor was he legally eligible to be sentenced as an habitual offender. The grand jury indictment
addresses the fact that Jones had been twice convicted of felonies separately. At the plea hearing the
prosecutor states in open court that Jones was entering an open plea as an habitual offender prior to Jones
offering the plea. Jones acknowledged in open court that he signed the petition and that his lawyer had gone
over the petition with him.

¶12. Jones was convicted of the crime of grand larceny in the Circuit Court of the First Judicial District of
Hinds County, Mississippi, on the 1st day of May, 1986, in Cause number A-396. Additionally, Jones was
convicted of the crime of business burglary in the Circuit Court of the First Judicial District of Hinds County,
Mississippi, on the 1st day of May, 1986, in Cause number A-398. Jones was sentenced to separate terms
of one year or more.

¶13. Further, the order accepting the guilty plea states that Jones was sentenced as a habitual offender.
Jones admitted the fact that there were two previous felonies. The record reflects that Jones was convicted
of two previous felonies arising out of two separate incidents, and sentenced to a term of one or more
years. Therefore, Jones qualified for sentencing under Miss. Code Ann. § 99-19-81.

¶14. Lastly, Jones argues that his attorney failed to explain his eligibility for sentencing as an habitual
offender. In his guilty plea, Jones acknowledged that his lawyer informed him of the maximum and minimum
punishment for the offense charged. Further, Jones acknowledged that if sentenced as an habitual offender,
he would not be eligible for parole. Jones signed the plea acknowledging that his attorney was satisfactory
and had done all to assist him. The record shows that Jones was aware of his eligibility for sentencing as an
habitual offender. This issue is without merit.

                                              CONCLUSION

¶15. In the case sub judice, Jones waived his right to a speedy trial voluntarily by pleading guilty. Jones was
eligible to be sentenced as an habitual offender. By signing the guilty plea, Jones acknowledged his eligibility
for habitual offender sentencing and further acknowledged that his attorney advised him of his status. Jones
failed to support his assertion that he was taking medication at the time of his guilty plea. For these reasons,
the lower court's denial of Jones's motion for post-conviction relief is affirmed.

¶16. DENIAL OF POST-CONVICTION RELIEF AFFIRMED.

      PRATHER, C.J., SULLIVAN AND PITTMAN, P.JJ., BANKS, McRAE,
      MILLS, WALLER AND COBB, JJ., CONCUR.